Shulman, Judge.
This appeal is from appellant’s conviction on three counts of burglary.
1. Two of appellant’s enumerations of error are directed to the court’s denial of a defense motion for a directed verdict and to the general grounds. Neither has any merit.
The testimony of the investigating officer, the victims, an accomplice, and the person to whom the stolen goods were sold was sufficient to support a verdict against appellant. Thus, the enumeration on the general grounds is without merit. That being the case, the motion for directed verdict was properly overruled. Code Ann. § 27-1802.
2. Appellant’s enumeration of error complaining of the court’s failure to charge on conspiracy is deemed abandoned as it was not supported in the brief by citation of authority or argument. Rule 18 (c) (2), Rules of the Court of Appeals (Code Ann. § 24-3618 (c) (2)).
3. Appellant contends that he was not connected to the crimes by any evidence other than the testimony of an admitted accomplice and the person who bought the stolen goods. Since they are both accomplices, appellant argues, their testimony is not corroborated. That contention is without merit in light of the Supreme Court’s holding in Scott v. State, 229 Ga. 541, 545 (192 SE2d 367): "It is well established in this State that 'one *297may be legally convicted of a felony other than treason or peijury where the only evidence directly connecting him with the offense charged is the testimony of an accomplice, and where the only corroboration is the testimony of other accomplices.’ [Cits.]”
Submitted September 19, 1978
Decided December 1, 1978.
Nicholson & Nicholson, Chris G. Nicholson, for appellant.
Richard E. Allen, District Attorney, Michael C. Eubanks, Assistant District Attorney, for appellee.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.